Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The objection to the Specification is hereby withdrawn.
The Section 112(b) rejections are hereby withdrawn.
Applicant's arguments filed have been fully considered but they have been rendered moot in view of the new grounds of rejection set forth below, citing KELA.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14, 1, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2012/0314680 A1 to Kela.
As to claim 14, Kela discloses A network node for deciding whether or not to trigger short Semi Persistent Scheduling, SPS, reactivation of a short SPS activated User Equipment, UE, in wireless communication network (Fig. 1, disclosing BS 130 and UEs 110 and 150), the network node being configured to:
receive, to a memory and a processor (Fig. 1, disclosing BS 130 and UEs 110 and 150), Uplink, UL, data from the UE, over a radio resource, which radio resource is adapted to comprise any one of: an SPS resource and a dynamically granted resource (Figs. 1 and 4-5, paragraphs 26-34, especially steps 26,27, disclosing the UE sending UL data to the BS using SPS resources assigned to it);
determine, using the memory and the processor (Fig. 1, disclosing BS 130 and UEs 110 and 150), a difference of signal quality of the radio resource used for the received UL data compared to a previous signal quality calculated when last of any one of: deactivation and reactivation of short SPS was triggered (Figs. 1 and 4-5, paragraphs 26-34, especially step 520; paragraph 21: “responsive to determining that an interference level in a CDMA cell is high than desired the network may send further scheduling instruction to … increase periodicity. The level of interference may be compared to a threshold value to determine if it is higher than desired”, where to “increase periodicity” means to lengthen the SPS period compared to a prior time point, thus teaching a scenario where, at a time A, the interference level [“signal quality”] is substandard enough so that the periodicity is increased, i.e., the period of the SPS is increased at time A, meaning that prior to time A, SPS periodicity is shorter than the SPS periodicity after time A, meaning that at time A, “short SPS” [which in a BRI embodiment is a SPS with shorter periodicity] is “deactivated”; wherein at a later time B, the interference/”signal quality” level may be even worse than at time A, thus the “difference of signal quality” between time A’s signal quality [“signal quality calculated when … deactivation of short SPS was triggered”] and time B’s signal quality [“signal quality of the radio resource used for the received UL data”] is such that there is no improvement in the interference/signal quality level, which means that short SPS will not be “reactivated”, teaching “decide, using the memory and the processor, whether or not to trigger short SPS reactivation of the UE based on the determined difference of the signal quality” recited below); and
decide, using the memory and the processor, whether or not to trigger short SPS reactivation of the UE based on the determined difference of the signal quality (see citations and discussion above).
AS to claim 1, see rejection for claim 14.
AS to claim 12, see rejection for claim 14.  Note that Kela discloses a Bs/eNB (Fig. 1), which is understood by a PHOSITA to comprise the recited “computer program product”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4,6,11,15-17,24,19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2012/0314680 A1 to Kela, in view of U.S. Patent Publication No. 2012/0155416 A1 to Zhang et al.
AS to claim 2, Kela discloses the method as in the parent claim 1
Kela discloses when last of any one of: deactivation and reactivation of short SPS was triggered determine (Figs. 1 and 4-5, paragraphs 26-34, especially step 520; paragraph 21: “responsive to determining that an interference level in a CDMA cell is high than desired the network may send further scheduling instruction to … increase periodicity. The level of interference may be compared to a threshold value to determine if it is higher than desired”, where to “increase periodicity” means to lengthen the SPS period compared to a prior time point, thus teaching a scenario where, at a time A, the interference level [“signal quality”] is substandard enough so that the periodicity is increased, i.e., the period of the SPS is increased at time A, meaning that prior to time A, SPS periodicity is shorter than the SPS periodicity after time A, meaning that at time A, “short SPS” [which in a BRI embodiment is a SPS with shorter periodicity] is “deactivated”; wherein at a later time B, the interference/”signal quality” level may be even worse than at time A, thus the “difference of signal quality” between time A’s signal quality [“signal quality calculated when … deactivation of short SPS was triggered”] and time B’s signal quality [“signal quality of the radio resource used for the received UL data”] is such that there is no improvement in the interference/signal quality level, which means that short SPS will not be “reactivated”).
Zhang discloses when the signal quality of the radio resource used for the received UL data is higher than the previous signal quality calculated when last of any one of: deactivation and reactivation of SPS was triggered, performing a SPS Transmission Format Selection, TFS (Fig. 3, paragraphs 56-62, disclosing L > R over a “comparison period”, meaning that the signal/channel quality currently is better than the signal/channel quality when SPS was last reactivated, this determination of L > R over a comparison period teaching an embodiment of “SPS TFS”, and in which case, the eNB “reactivates the ULSPS, newly pre-allocates more resources to the UE”, also teaching an embodiment of TFS).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Kela’s teaching of short SPS above, in conjunction with and to modify Zhang’s teachings above to reject the limitations of this claim, by replacing the SPS reactivated/deactivated disclosed in Zhang by Kela’s short SPS teachings above.  This is further at least because these references are in the same field of endeavor with regard to SPS management. The suggestion or motivation would have been to improve the implementation of SPS, including the different varieties of SPS. (Kela, paragraphs 1-8; Tang, paragraphs 3-68; Zhang, paragraphs 1-43).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
AS to claim 3, Zhang and Kela teach the method as in the parent claim 2
Kela discloses when last of any one of: deactivation and reactivation of short SPS was triggered determine (Figs. 1 and 4-5, paragraphs 26-34, especially step 520; paragraph 21: “responsive to determining that an interference level in a CDMA cell is high than desired the network may send further scheduling instruction to … increase periodicity. The level of interference may be compared to a threshold value to determine if it is higher than desired”, where to “increase periodicity” means to lengthen the SPS period compared to a prior time point, thus teaching a scenario where, at a time A, the interference level [“signal quality”] is substandard enough so that the periodicity is increased, i.e., the period of the SPS is increased at time A, meaning that prior to time A, SPS periodicity is shorter than the SPS periodicity after time A, meaning that at time A, “short SPS” [which in a BRI embodiment is a SPS with shorter periodicity] is “deactivated”; wherein at a later time B, the interference/”signal quality” level may be even worse than at time A, thus the “difference of signal quality” between time A’s signal quality [“signal quality calculated when … deactivation of short SPS was triggered”] and time B’s signal quality [“signal quality of the radio resource used for the received UL data”] is such that there is no improvement in the interference/signal quality level, which means that short SPS will not be “reactivated”).
Zhang discloses wherein the SPS TFS is performed when further, a time period between the UL data was received and the last of any one of: deactivation and reactivation of SPS was triggered, is longer than a threshold. (Fig. 3, paragraphs 56-62, disclosing L > R over a “comparison period”, meaning that the signal/channel quality currently is better than the signal/channel quality when SPS was last reactivated, and in which case, the eNB “reactivates the ULSPS, newly pre-allocates more resources to the UE”, teaching an embodiment of TFS; further see paragraph 19-20: “the value of the comparison period is greater than that of two SPS periods”, teaching this limitation).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Kela’s teaching of short SPS above, in conjunction with and to modify Zhang’s teachings above to reject the limitations of this claim, by replacing the SPS reactivated/deactivated disclosed in Zhang by Kela’s short SPS teachings above.  This is further at least because these references are in the same field of endeavor with regard to SPS management. The suggestion or motivation would have been to improve the implementation of SPS, including the different varieties of SPS. (Kela, paragraphs 1-8; Tang, paragraphs 3-68; Zhang, paragraphs 1-43).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
AS to claim 4, Zhang and Kela teach the method as in the parent claim 2.
Kela discloses when last of any one of: deactivation and reactivation of short SPS was triggered (Figs. 1 and 4-5, paragraphs 26-34, especially step 520; paragraph 21: “responsive to determining that an interference level in a CDMA cell is high than desired the network may send further scheduling instruction to … increase periodicity. The level of interference may be compared to a threshold value to determine if it is higher than desired”, where to “increase periodicity” means to lengthen the SPS period compared to a prior time point, thus teaching a scenario where, at a time A, the interference level [“signal quality”] is substandard enough so that the periodicity is increased, i.e., the period of the SPS is increased at time A, meaning that prior to time A, SPS periodicity is shorter than the SPS periodicity after time A, meaning that at time A, “short SPS” [which in a BRI embodiment is a SPS with shorter periodicity] is “deactivated”; wherein at a later time B, the interference/”signal quality” level may be even worse than at time A, thus the “difference of signal quality” between time A’s signal quality [“signal quality calculated when … deactivation of short SPS was triggered”] and time B’s signal quality [“signal quality of the radio resource used for the received UL data”] is such that there is no improvement in the interference/signal quality level, which means that short SPS will not be “reactivated”).
Zhang discloses determining whether or not the performed SPS TFS resulted in a Transmission Format, TF, that was different from the TF used in the last of any one of: deactivation and reactivation of SPS; and when the TF is different, deciding to trigger reactivation of SPS for the UE, and when the TF is not different, deciding to not trigger reactivation of SPS for the UE. (Fig. 3, paragraphs 56-62, disclosing L > R over a “comparison period”, meaning that the signal/channel quality currently is better than the signal/channel quality when SPS was last reactivated, this determination of L > R over a comparison period teaching an embodiment of “SPS TFS”, and in which case, the eNB “reactivates the UL SPS, newly pre-allocates more resources to the UE”, which would not have occurred if L is not different from R, teaching this limitation).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Kela’s teaching of short SPS above, in conjunction with and to modify Zhang’s teachings above to reject the limitations of this claim, by replacing the SPS reactivated/deactivated disclosed in Zhang by Kela’s short SPS teachings above.  This is further at least because these references are in the same field of endeavor with regard to SPS management. The suggestion or motivation would have been to improve the implementation of SPS, including the different varieties of SPS. (Kela, paragraphs 1-8; Tang, paragraphs 3-68; Zhang, paragraphs 1-43).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
AS to claim 6, Kela teach the method as in the parent claim 1.
Kela discloses when last of any one of: deactivation and reactivation of short SPS was triggered (Figs. 1 and 4-5, paragraphs 26-34, especially step 520; paragraph 21: “responsive to determining that an interference level in a CDMA cell is high than desired the network may send further scheduling instruction to … increase periodicity. The level of interference may be compared to a threshold value to determine if it is higher than desired”, where to “increase periodicity” means to lengthen the SPS period compared to a prior time point, thus teaching a scenario where, at a time A, the interference level [“signal quality”] is substandard enough so that the periodicity is increased, i.e., the period of the SPS is increased at time A, meaning that prior to time A, SPS periodicity is shorter than the SPS periodicity after time A, meaning that at time A, “short SPS” [which in a BRI embodiment is a SPS with shorter periodicity] is “deactivated”; wherein at a later time B, the interference/”signal quality” level may be even worse than at time A, thus the “difference of signal quality” between time A’s signal quality [“signal quality calculated when … deactivation of short SPS was triggered”] and time B’s signal quality [“signal quality of the radio resource used for the received UL data”] is such that there is no improvement in the interference/signal quality level, which means that short SPS will not be “reactivated”).
Zhang discloses when the signal quality of the radio resource used for the received UL data is lower than the previous signal quality calculated when last of any one of: deactivation and reactivation of SPS was triggered, performing a SPS TFS. (Fig. 4, paragraphs 63-70, disclosing L < R over a “comparison period”, meaning that the signal/channel quality currently is not better than the signal/channel quality when SPS was last reactivated, this determination of L > R over a comparison period teaching an embodiment of “SPS TFS”, and in which case, the eNB “reactivates the ULSPS, newly pre-allocates less resources to the UE”, also teaching an embodiment of TFS).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Kela’s teaching of short SPS above, in conjunction with and to modify Zhang’s teachings above to reject the limitations of this claim, by replacing the SPS reactivated/deactivated disclosed in Zhang by Kela’s short SPS teachings above.  This is further at least because these references are in the same field of endeavor with regard to SPS management. The suggestion or motivation would have been to improve the implementation of SPS, including the different varieties of SPS. (Kela, paragraphs 1-8; Tang, paragraphs 3-68; Zhang, paragraphs 1-43).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
AS to claim 11, Kela teach the method as in the parent claim 1.
Kela discloses when last of any one of: deactivation and reactivation of short SPS was triggered (Figs. 1 and 4-5, paragraphs 26-34, especially step 520; paragraph 21: “responsive to determining that an interference level in a CDMA cell is high than desired the network may send further scheduling instruction to … increase periodicity. The level of interference may be compared to a threshold value to determine if it is higher than desired”, where to “increase periodicity” means to lengthen the SPS period compared to a prior time point, thus teaching a scenario where, at a time A, the interference level [“signal quality”] is substandard enough so that the periodicity is increased, i.e., the period of the SPS is increased at time A, meaning that prior to time A, SPS periodicity is shorter than the SPS periodicity after time A, meaning that at time A, “short SPS” [which in a BRI embodiment is a SPS with shorter periodicity] is “deactivated”; wherein at a later time B, the interference/”signal quality” level may be even worse than at time A, thus the “difference of signal quality” between time A’s signal quality [“signal quality calculated when … deactivation of short SPS was triggered”] and time B’s signal quality [“signal quality of the radio resource used for the received UL data”] is such that there is no improvement in the interference/signal quality level, which means that short SPS will not be “reactivated”).
Zhang discloses when there is no difference between the signal quality of the radio resource used for the received UL data and the previous signal quality calculated when last of any one of: deactivation and reactivation of SPS was triggered, deciding to not trigger reactivation of SPS for the UE (Figs. 2-4, paragraphs 5, 56-70, disclosing triggering reactivation only if L is different from R over a “comparison period”, meaning that the signal/channel quality currently is different than the signal/channel quality when SPS was last reactivated, thus teaching not triggering reactivation of SPS if “there is no difference …”).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Kela’s teaching of short SPS above, in conjunction with and to modify Zhang’s teachings above to reject the limitations of this claim, by replacing the SPS reactivated/deactivated disclosed in Zhang by Kela’s short SPS teachings above.  This is further at least because these references are in the same field of endeavor with regard to SPS management. The suggestion or motivation would have been to improve the implementation of SPS, including the different varieties of SPS. (Kela, paragraphs 1-8; Tang, paragraphs 3-68; Zhang, paragraphs 1-43).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
AS to claims 15-17, see rejections for 2-4, respectively, in the same order.
AS to claim 24, see rejection for 11.
AS to claim 19, see rejection for claim 6.

Allowable Subject Matter
Claims 5, 7-10, 18, 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463